Citation Nr: 0014799	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  91-44 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an extension of the period of eligibility for 
receiving educational assistance benefits under Chapter 34, 
Title 38, United States Code, to include whether the 
veteran's claim for an extension of his basic delimiting date 
for receiving such benefits was timely filed.

(The issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for 
allergies is the subject of a separate appellate action.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran had active service from October 1970 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1990 decision by the RO 
which denied the veteran additional eligibility for receiving 
educational assistance benefits under Chapter 34, Title 38, 
United States Code.  A notice of disagreement was received in 
October 1990.  A statement of the case was issued in June 
1991.  A substantive appeal was received in October 1991.  
Although it appears that this substantive appeal was not 
received in a timely manner (see 38 C.F.R. § 20.302(b) 
(1999)), it does appear, from a review of a June 1992 report 
of contact form (VA Form 119), that the RO granted the 
veteran an extension to file his substantive appeal.  As 
such, the Board finds that the veteran filed a timely 
substantive appeal, and will proceed with the adjudication of 
this claim.  In June 1992, a personal hearing was held before 
a member of the Board at the RO.  

In December 1997, this matter was remanded to the RO for 
additional adjudication.  A supplemental statement of the 
case was issued in April 1999.  


FINDINGS OF FACT

1.  The veteran's delimiting date for use of Chapter 34 
educational assistance benefits was August 18, 1983.  

2.  The veteran was paid Chapter 34 benefits intermittently 
for over 45 months from January 1976 to May 1983, when 
payments were ceased as he had reached the maximum number of 
months authorized for such benefits.

3.  The veteran filed a claim for an extension of his 
delimiting date in July 1990.


CONCLUSION OF LAW

The veteran is not entitled to an extension of his delimiting 
date for payment of Chapter 34 educational assistance as his 
application for an extension was not timely filed.  
38 U.S.C.A. §§ 3462, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Educational assistance benefits under Chapter 34, Title 38, 
United States Code, were available to veterans for qualified 
programs for a period of ten years following separation from 
service. 38 U.S.C.A. § 3452(a) (West 1991).  The Chapter 34 
program was discontinued as of December 31, 1989, and no 
benefits could be paid to an otherwise eligible veteran after 
that date.  38 U.S.C.A. § 3462(e) (West 1991).  However, an 
extension of the ten year period (or the delimiting date) 
under the Chapter 34 program is available if the veteran was 
prevented from initiating or completing his chosen program 
within such time period because of a physical or mental 
disability which was not the result of his own willful 
misconduct.  38 U.S.C.A. § 3462(a)(1) (West 1991).  The 
length of the extension period would be the time the 
Secretary determines that the veteran was prevented from 
pursuing his education.  38 U.S.C.A. § 3462 (West 1991).  

However, the veteran's application for the extension must be 
received within one year of the later of three dates:  the 
last date of the delimiting period otherwise applicable; the 
termination of the period of disability; or October 1, 1980.  
38 U.S.C.A. § 3462(a)(1) (West 1991).  

In this case, the veteran served on active duty from October 
1970 to August 17, 1973.  Thus, his delimiting date with 
regard to Chapter 34 educational assistance benefits was 
August 18, 1983.  The record reflects that the veteran 
received education benefits intermittently from January 1976 
to May 6, 1983, and was informed in March 1983 that after the 
period ending in May 1983, he would have received the maximum 
number of months authorized by law.  See 38 U.S.C.A. 
§ 3461(c) (West 1991) (except in limited situations, an 
otherwise eligible veteran was not to receive educational 
assistance under this chapter in excess of 45 months).  

In July 1990, the veteran submitted an application for an 
additional period of Chapter 34 education benefits which was 
obviously more than one year after his August 18, 1983, 
delimiting date, and more than one year after October 1, 
1980.  Therefore, his request does not satisfy the criteria 
of 38 U.S.C.A. § 3462(a)(1)(A) and (C) (West 1991).  

The Board notes that according to contemporaneous statements 
of record, the veteran had to withdraw from a few classes in 
1978 and 1979 due to health changes and an automobile 
accident, respectively.  However, it is noted that the 
veteran resumed his education shortly thereafter (including 
during those years) and continued under the program until May 
1983 .  Therefore, his request does not satisfy the criteria 
of 38 U.S.C.A. § 3462(a)(1)(B) (West 1991).

The veteran essentially contends (in various statements of 
record and during the June 1992 hearing before a member of 
the Board at the RO) that the Chapter 34 law and regulations 
are not entirely beneficial to all veterans, particularly 
those who served during the Vietnam era, and that his period 
of eligibility should be extended.

However, the bottom line is that the veteran's July 1990 
application for an extension of his basic delimiting date for 
receiving educational assistance benefits under Chapter 34, 
Title 38, United States Code, was not timely filed. 
Therefore, his request does not satisfy the criteria of 
38 U.S.C.A. § 3462 (West 1991).  

As a side note, the Board points out that even had the 
veteran's application been timely, it is apparent that an 
extension would not have otherwise been warranted, given the 
fact that he had - and conceded such during the June 1992 
hearing - previously received educational assistance under 
Chapter 34 in excess of 45 months.  See 38 U.S.C.A. § 3461(a) 
(West 1991).  

In any event, the evidence is not in relative equipoise.  
Hence, the reasonable doubt doctrine does not apply. 


ORDER

The appeal is denied. 



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

